Citation Nr: 0704216	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDING OF FACT

Tinnitus was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and requested that he submit any additional 
evidence in his possession pertaining to the claim.  

The Board observes that the August 2004 AOJ letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's separation examination report and a VA 
examination report.  The Board notes that the record does not 
contain the veteran's service medical records.  Requests were 
made to the National Personnel Records Center (NPRC) for the 
veteran's service medical records, but no records were on 
file.  He was asked to submit copies of any of these records 
that he had in his possession.  However, he did not have any 
to submit.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Legal Analysis

The veteran asserts that service connection is warranted for 
tinnitus.  In order to establish service connection on a 
nonpresumptive, direct basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  Here, the record reflects that 
the veteran has been clinically diagnosed with tinnitus since 
his October 2004 VA examination.  However, the veteran's 
September 1956 separation examination report (the only 
contemporaneous medical evidence of record from the veteran's 
service), is silent for complaints of, or treatment for, 
tinnitus.  The Board recognizes that the veteran's service 
medical records have been reported to be unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to show that he experienced 
tinnitus in service, but there is no corroborating 
documentation in the record to support his contention.
Nevertheless, the Board observes that the veteran alleges 
that his tinnitus disability was incurred in service as a 
result of being exposed to noise from guns and weapons during 
basic training.  He also related that he was exposed to noise 
while serving as a fire control mechanic on anti-aircraft (75 
mm) guns.  The veteran's DD Form 214 indeed reflects that his 
specialty title was that of an equipment mechanic.  
Therefore, the Board finds that it would be consistent with 
the circumstances of the veteran's service to be exposed to 
noise during service.  Thus, in resolving all benefit of 
doubt in the veteran's favor, the Board concedes that the 
veteran was exposed to noise trauma in service.  See 38 
U.S.C.A. § 1154 (a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current tinnitus disability is 
etiologically related to noise exposure in service.  As noted 
above, the competent, objective evidence of record 
demonstrates that tinnitus was initially clinically 
demonstrated by the record in 2004, many years after the 
veteran's 1956 discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current tinnitus disability.  In this regard, in October 
2004, a VA examiner, after a review of the veteran's claims 
file and an evaluation, opined that "because the veteran was 
discharged from the military about 48 years ago, and he 
reported his onset of tinnitus to be 25 to 40 years ago, it 
is not at least as likely as not that the veteran's tinnitus 
is a direct result of his military service."  

The Board observes that the veteran's representative contends 
that the VA examiner utilized the wrong date to determine the 
onset of the veteran's tinnitus.  According to the 
representative, the veteran, on his VA Form 21-526, indicated 
that his tinnitus started in 1955, but that the VA examiner 
did not review or use this information in rendering the 
medical opinion.  However, the Board notes that even if 
tinnitus was present in 1955, while he was in service, as 
discussed above, the veteran's September 1956 separation 
examination report does not reflect that he complained of 
tinnitus or that tinnitus was identified at the time of 
service discharge examination.  The veteran has not submitted 
any medical evidence which corroborates his contentions that 
chronic tinnitus began in 1955 or at any time while he was in 
service.

Moreover, the veteran, during his March 2006 videoconference 
hearing testified that he could not remember when his 
tinnitus started.  According to the veteran, "It's been a 
long time ago, I would really think that it came on when I 
noticed a loss of hearing."  (Transcript (T.) at page (pg.) 
6.)  When asked by his representative about his statement to 
the VA examiner that his tinnitus began 25 to 40 years ago, 
the veteran stated that, "I don't know exactly when it came 
on, but that it's been an awfully long time and from 25 to 40 
is a period of 15 years.  It might have started 5,10 years 
before that...I was never asked about it, never thought much 
about it until the lady gave me the hearing test and that's 
just the way I answered her." (T. at pg. 6).  

The Board acknowledges that the veteran is unable to 
determine when his tinnitus started and has provided 
inconsistent statements in this regard.  The veteran is 
advised that while the VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).  

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
diagnosis of tinnitus was in 2004, many years after the 
veteran's discharge from service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2006).

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the 
October 2004 VA medical opinion, is of greater probative 
value than the veteran's statements in support of his claim.  
Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current tinnitus disability is related to such 
incident in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


